El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Agustín Hernández Mena entabló demanda ante la corte municipal de Mayagüez contra Leandro Méndez, fundándola en dos pagarés por noventa dollars cada uno, los que copiaba literalmente en su escrito de demanda, junto con los endosos 'hechos al dorso de los mismos, por cuyos endosos, dichos pa-garés, que eran pagaderos á José Méndez,o fueron transferidos al demandante Agustín Hernández Mena. La demanda está fechada en diez y siete de mayo de 1907.
El demandado Leandro Méndez contestó la demanda en once de junio del mismo año, negando todos los hechos ex-puestos en la misma, y alegando como nuevos hechos que la propiedad de los pagarés reclamados por el demandante per-tenecía única y exclusivamente á la sociedad Hernández y Ca., y ofreció probar ese extremo en su oportunidad. Esta contes-tación estaba jurada, pero no lo estaba la demanda.
Habiéndose dictado sentencia en contra del demandado, se interpuso apelación para ante la Corte de Distrito de Maya-g’üez, presidida por el Hon. Isidoro Soto Nussa. En 19 de julio, la corte de distrito dictó sentencia, á favor del deman-dante Hernández y contra el demandado Méndez, condenán-dole al pago de ciento ochenta dollars intereses y costas. Contra esta sentencia no podía interponerse apelación.para ante el Tribunal Supremo, toda vez que la cuantía discutida era menor de' trescientos dollars, y en su virtud, el demandado Leandro Méndez, no estando satisfecho con la sentencia dic-tada en. contra de él, presentó á este tribunal una petición de certiorari, el día doce de noviembre de 1907. Esta solici-tud ó petición fué tomada en consideración el día trece del mismo mes, y se expidió el mandamiento, señalándose el día 21 para la vista del caso, en cuyo día tuvo ésta lugar.
*381El promovente expone como fundamentos de su solicitud de certiorari, los siguientes:
“En el acto del juicio, al presentar la parte demandante los dos. pagarés, objeto de la acción, el demandado se opuso á la admisión de esa prueba, alegando que el demandante tenía que probar la autentici-dad y otorgamiento de los documentos que se presentaban por parte del demandante, como prueba,' antes que ellos pudieran ser admitidos como, testimonio, alegando que el demandado Rabia negado la autenticidad y otorgamiento de los documentos presentados, en su contestación' de fecRa 11 de junio de 1907, é invocando en apoyo de su pretensión, el precepto legal del artículo 119 del Código de Enjuiciamiento Civil. Además de Raberse negado todos los RecRos de la demanda, y Raberse RecRo esta negación bajo juramento al contestar la demanda, en el acto del juicio reiteramos nuestra oposición á que se admitieran aque-llos documentos como prueba, en tanto no se justificara la autenticidad y otorgamiento de ellos.
“La corte admitió los pagarés, y el demandado suplicó que se con-signara su excepción; alegando la corte que el motivo que tenía para admitir los pagarés era, que, si bien era cierto que el demandado Ra-bia negado en su contestación las alegaciones de la parte demandante,, tal negación no se Rabia RecRo de un modo específico.
‘ ‘ Con fecRa 19 de octubre próximo pasado, se dictó sentencia á favor del demandante, á pesar de no haberse justificado, en el acto del juicio, la autencidad y otorgamiento de los pagarés, condenándose al demandado á pagar la suma de ciento ochenta dollars, con los intereses, legales desde la interposición de la demanda y las costas. ’ ’
Antes de entrar en la disensión del caso, debemos decir que la Corte de Distrito de Mayagüez admitió debidamente los. pagarés objeto de la demanda. El demandado Leandro Mén-dez no interpreta correctamente el efecto de su alegación. Una negación general, aunque sea jurada, no exige que se pruebe el otorgamiento de un pagaré, en los casos en que las. mismas palabras de éste aparecen copiadas en la demanda,, pues para que el demandante esté en el deber de probar el otorgamiento de documentos de esa naturaleza, es necesario negar específicamente él otorgamiento de los mismos. En •ninguna parte aparece que el demandado haya hecho tal nega-*382ción bajo juramento. Eli jura simplemente la negación general que liizo á la demanda. El caso de autos ha de regirse por el artículo 119 del Código de Enjuiciamiento Civil. Ese artículo dice así:
1 ‘ Cuando se entable una acción fundada en un documento, y la de-manda contenga copia del mismo, ó ésta vaya unida á ella, la autentici-dad y otorgamiento en forma de dicho documento se considerarán ad-mitidas, á menos que se jure la contestación negando dicha autentici-dad.” •
Esta negación debe ser específica y no dejar que se de-duzca de los términos de una negación general.
Este artículo de nuestro Código de Enjuiciamiento Civil es copia del artículo 447 del Código de Enjuiciamiento Civil de California; y aunque la misma cuestión aquí debatida no aparece haber surgido alguna vez en aquel estado, hay varias decisiones al efecto de que la omisión de jurar una contesta-ción negando el otorgamiento de un pagaré, copiado literal-mente en la demanda, equivale á una admisión virtual de su debido otorgamiento.
Corcoran v. Doll, 32 Cal., 88.
Bennett v. Stearns, 33 Cal., 473 y 474.
County Bank v. Greemberg, 127 Cal., 29.
El artículo de nuestro 'Código de Enjuiciamiento Civil á que hemos hecho referencia es también idéntico al artículo 3220 del Código de Enjuiciamiento Civil de Idaho; no se ha encontrado decisión alguna de este Estado que sea aplicable al caso, pero en dicho Estado se han anotado las decisiones de California que hacen referencia á este punto. La misma doc-trina ha sido establecida en el Estado de Dakota del Sur. ('Wyckojf- v. Johnson, 2 S. Dak., 91.)
Pero ¿procederá el recurso de certiorari en un caso como el de autos? Creemos que nó, en vista del alcance ó extensión que en general tienen las autoridades que hemos examinado.
*383Los principios generales de derecho que regulan los recur-sos de certiorari lian sido materia de mucha discusión judicial y las varias opiniones emitidas no están en completa harmo-nía. Frecuentemente se ha sostenido que el auto de certiorari no procede en los casos en que la ley concede apelación ó re-curso por causa de error (writ 'of error) (Arpin Ex parte, 2 Dec. P. B., 360, y otros casos resueltos por este tribunal). Y ésta puede ser considerada como la regla general, sujeta, sin embargo, á tantas excepciones que no puede merecer la consi-deración de ser rigurosamente exacta y universal. Es doc-trina bien establecida que el recurso de certiorari procede en los casos en^ que los recursos ordinarios de apelación ó por causa de error sean inadecuados como remedio ó recurso, ya por lo que respecta á la rapidez, ó ya por lo que se refiera á la eficacia del mismo, de tal modo que pueda dar por resultado un completo ó parcial fracaso de la justicia. (Harris on Cer-tiorari, sec. 54.) Tales recursos están especialmente sujetos á ser inadecuados ó tardíos cuando el mal realizado ó que amenaza realizarse se refiera á un exceso ó falta de jurisdic-ción. (Becursos extraordinarios, por 'Spelling, sec. 1918 y 1963.) En verdad, muchas autoridades llegan al extremo de sostener que cuando otros recursos son inadecuados y lleven consigo el peligro de que los fines de la justicia puedan fra-casar, puede entonces recurrirse al certiorari, no siendo nece-sario para ello que falten tales recursos. (Hamilton v. Guinotte, 50 L. R. A., 794, y los casos que se citan en esa opinión .así como la amplia nota que se encuentra en las pp. 787 á 801.) Toda vez que es conveniente tener alguna regla fija que go-bierne los casos de certiorari, creemos que no podemos hacer nada mejor que adoptar ésta, en la forma en que ha sido enun-ciada por el Tribunal Supremo de Missouri, en la autorizada opinión del Juez Sr. Sherwood, emitida en junio de 1900, y á la que hemos hecho referencia.
Pero á la vez que adoptamos una regla general, no debemos perder de vista el principio, también muy bien establecido, de que el certiorari no es un recurso de derecho, sino que puede *384siempre concederse ó denegarse á discreción del tribunal que reciba la solicitud.
Pero opinamos además, como bemos expresado anterior-mente, que el recurso de certiorari no procede en casos como el presente. Jamás se pretendió que sus efectos alcanzaran la admisión ó exclusión de pruebas. Finalmente él auto de certiorari será siempre concedido, y la sentencia de la corte inferior será revisada, en los casos en que hubiere excedido su jurisdicción, al dictar su sentencia ó decisión, y cuando no baya otro remedio adecuado, rápido y eficaz ó para evitar que la justicia sea notoriamente frustrada, por motivos de errores de procedimiento.
Tucker v. San Francisco, 120 Cal., 512.
Fout v. Mason, 47 Cal, 7.
Bennett v. Wallace, 43 Cal., 25.
Miliken v. Huber, 21 Cal., 166.
Puede hacerse referencia también á las siguientes deci-siones de nuestro propio tribunal, en las que los principios que regulan la procedencia del recurso de certiorari han sido más ó menos discutidos, á saber:
Battistini v. Corte de Distrito, 2 Dec. de P. R., 310.
Ex Parte Arpin; 2 Dec. de P. R., 360.
Delgado v. Cabassa, 2 Dec. de P. R., 463.
Mercado v. Corte de Distrito, 2 Dec. de P. R., 543.
Ex Parte Boselló, 2 Dec. de P. R., 622.
Giménez v. Corte de Distrito, 2 Dec. de P. R., 635.
Arribas v. Mirandes y otros, 2 Dec. de P. R., 686.
Mesa v. Corte Municipal San Juan, No. 4, en. 25, 1906.
Barreras y otros v. Quiñones, No. 12, feb. 17, 1906.
Bonnet v. Foote, No. 18, oct. 8, 1907.
Suau v. Soto Nussa, No. 32, oct. 22, 1907.
Forteza v. Marshal de la Corte Municipal, No. 22, dbre. 7, 1906.
Subirana v. Padilla, No. 20, feb. 15, 1907.
*385Silcesión Díaz v. Del Toro, No. 17, feb. 21, 1907.
Lippit v. Aldrey, No. 24, marzo 13, 1907.
Porto Rico L. T. Co. V. Aldrey, No. 34, 20 nov., 1907.
El récord de este caso no muestra que el solicitante de este auto "baya negado alguna vez especialmente y bajo juramento, ó de otro modo, el otorgamiento de los pagarés .objeto de la demanda ó su responsabilidad al pago de los mismos, ó pro-bado que ba sufrido alguna injusticia, por virtud de la sen-tencia dictada contra él.
Siendo esta nuestra opinión con respecto, al caso, el auto de certiorari expedido anteriormente debe ser anulado, con las costas al solicitante, y dictarse en este caso, la correspon-diente sentencia en ese sentido.

Casado.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Pigueras y Wolf.